Citation Nr: 1422701	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with major depression, and mood disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to July 1972.  The Veteran served aboard the USS Duluth, which was awarded the Combat Action Ribbon in May 1972 (as a unit award).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a January 2011 Decision Review Officer (DRO) hearing and at March 2012 hearing before the Board at the RO (Travel Board).  Transcripts are of record.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, an April 2012 VA treatment record shows mood disorder.  Accordingly, the issue is reflected on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regarding the Veteran's service connection claim for PTSD, the Board notes at the outset that based on the ship's history and a unit award that includes a Combat Action Ribbon, his stressors are conceded.  The only issue remains is whether he currently has PTSD as a result of such stressors.  On VA examination in January 2010, the Veteran reported experiencing combat/exposure to a war-zone and experiencing life-threatening illness/injury.  In stressor statements received in August 2009 and October 2010, the Veteran reported that the USS Duluth took "enemy fire from a shore battery."  At the VA examination, he described the event as "stressful" and not being allowed to return fire was "very frustrating."  Ultimately, the VA examiner did not diagnose  PTSD.  However, at the time of the March 2012 Travel Board hearing, the Veteran reported being currently diagnosed.  In view of the amount of time that has passed since the most recent VA examination and the Veteran's reports of a current diagnosis, the Board believes additional development is necessary. 

Regarding his service connection claim for sinusitis, there are outstanding treatment records.  By statement received in September 2008, the Veteran mentioned being seen by Dr. E and Dr. B.  At the January 2011 DRO hearing, he testified to seeing Dr. G for sinusitis and another doctor located in Forest Cove.  These records should be obtained before the Board can proceed with appellate review.  In light of the remand reasons above, updated treatment records should be obtained, if any.

As for the remaining claim, the Veteran testified at the Travel Board hearing that he had symptoms in service.  A March 2011 VA treatment record shows that he currently has severe sleep apnea. With a competent testimony of in-service symptoms and a post-service diagnosis, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain private treatment records identified by the Veteran (especially those mentioned in correspondence received in September 2008, and at the DRO hearing).  Action should also be taken to obtain updated VA treatment records. 

2.  After completion of the above, the Veteran should be scheduled for a VA examination (by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted) to ascertain if the Veteran has PTSD, or an acquired psychiatric disorder, related to service.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Appropriate psychological testing, including specific tests for PTSD, should be accomplished.  

(a)  The examiner should then clearly report whether a medical diagnosis of PTSD is warranted.  If so, the examiner should then offer an opinion as to whether it is  related to the claimed stressors. 

(b)  As to any acquired psychiatric disorder other than PTSD which is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 
50% or higher degree of probability) that such acquired psychiatric disability was manifested during service or is otherwise causally related to service.

A rationale should be provided.

3.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of his sleep apnea.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current sleep apnea is causally related to service?  

A rationale should be provided.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



